—Order (denominated a judgment), Supreme Court, Bronx County (John Moore, J.), entered on or about November 10, 1997, which denied the petition pursuant to CPLR article 78 challenging respondent’s determination designating petitioner a central monitoring case prisoner, unanimously affirmed, without costs.
Respondent’s failure in this case to strictly comply with the time requirements set forth in 39 RCNY 1-02 did not, as petitioner contends, rise to the level of a due process violation. Upon the record as a whole, we conclude that petitioner was afforded adequate notice of and opportunity to be heard with respect to the grounds upon which his redesignation was ultimately premised, and that he was not prejudiced by respondent’s delay (see, Matter of Alevras v Coughlin, 87 AD2d 868; People ex rel. Williams v Ward, 73 AD2d 941). Concur— Sullivan, J. P., Nardelli, Williams and Andrias, JJ.